[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            FEB 7, 2007
                            No. 06-13409
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                              CLERK
                      ________________________

                 D.C. Docket No. 04-00094-CV-1-KD-C

CANAL INSURANCE COMPANY,

                                              Plaintiff-Counter
                                              Defendant-Appellant,

                                 versus

UNITED STATES FIRE INSURANCE COMPANY,
ST. PAUL FIRE & MARINE INSURANCE COMPANY,

                                              Defendants-Counter
                                              Claimants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                           (February 7, 2007)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:
      Canal Insurance Company challenges on this appeal the district court’s

resolution of this insurance coverage dispute by the grant of summary judgment.

      We have considered the briefs of the parties, and relevant parts of the record.

We conclude that summary judgment was properly granted for the reasons stated in

the district court’s well-reasoned opinion.

      AFFIRMED.




                                          2